    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 1 of 16




July 26, 2019    Edit and submit Fee Application                    10:00-12:00
July 26, 2019    Finishing Memorandum                               9:52-10:30
                 Cont’d                                             11:14-11:18
                                                                    11:35-11:38
                                                                    11:49-3:25
July 24, 2019    Lichtmacher decl                                   2:54-3:40
                         Research inflation determined 2013
                 $350 rate est adjusted for inflation is $418 per hour today at a low ball
                 Rate of 3% annually
July 24, 2019    Lichtmacher Declaration                            1:12-2:15
July 23, 2019    Lichtmacher declaration in support of              11:35-1:12
                 Fees Motion
                                                                    2:30-4:12
                                                                    4:30-4:50
July 22, 2019    Motion cont’d-rate argument                        2:30-5:10
July 21, 2019    Motion-research out-of-district fees               5:00-7:10
                 Motion cont’d                                      7:37-9:43
July 20, 2019    Motion-distinguishing out of district rule         1:23-3:17
                 Rule from this case
July 19, 2019    Reviewing and incorporating Declarations with
                 Plaintiff’s motion                                 5:15-6:01
July 19, 2019    emails with adv over their absurd offer            4:13-4:33
July 17, 2019    Motion cont’d                                      9:45-11:30
                 Research Hybrid fees for out of district-
                 Motion cont’d                                      12:20-3:03
July 16, 2019    Motion cont’d research                             12:40-1:50
                 Motion cont’d                                      4:20-5:55
July 7, 2019     Fee Motion cont’d                                  1:30-4:00
July 6, 2019     Fee Motion-Shelly’s Declaration and Spread
                 Sheet                                              10:05-12:00

July 2, 2019     Strategizing and putting together the fee motion   10:29-10:42
                 Declarations for Staff                             10:55-12:05
                 Declaration for Shelly with attachment             1:10-1:41
July 1, 2019     Motion for Reasonable attorneys’ fees              5:15-6:15
June 24, 2019    Punitive damages, prep and RESEARCH on
                 QI in light of punitive D’s and        4:30-6:30
                 letter MOTION to the court             6:30-7:30
                 Travel to Court                        8:30-8:50
                 Court in session-punitive damage phase
                 To verdict                             9:11-12:39


                                         -1-
   Case 5:16-cv-00622-BKS-ML Document 163-1
                                      159-5 Filed 08/13/19
                                                  07/26/19 Page 2 of 16



                Travel from Ct                             20 minutes
                Travel home                                1:05-7:55

June 23, 2019   Drive to Syracuse-                         1:10-7:20
                      Prepare and review punitive Q’s      10:15-12:05

June 22, 2019   In office-spoke with investigator got 1:20-3:00
                Info on Mauro’s assets-spoke with
                Jessica Svoboda about his boat

June 21, 2019   Travel TO COURT                            20 minutes
                Trial Waiting for and receiving verdict    9:21-6:23
                Travel from COURT                          20 minutes

June 21, 2019   Drive home                                 7:10-1:50

June 20, 2019   Travel TO COURT                            20 minutes
                Trial closings                             9:32-5:02
                Travel FROM COURT                          20 minutes

June 19, 2019   Travel TO COURT                                  20 minutes
                Trial                                            10:37-3:42
                Defendants call Ben Okun. 11:06AM-
                Defendants call Erika Stone. 11:30AM-
                Defendants call Mark Rusin. 12:15PM- Defendants rest.
                Plaintiff recalls Plaintiff Elijah Johnson for rebuttal.
                Charge conference in chambers at 1:50-2:53
                3:06PM- Court back in session with jury present. Judge Sannes
                instructs the jury. 3:42PM-
                Travel FROM COURT                                20 minutes

June 18, 2019   Travel FROM COURT                             20 minutes
                Trial                                         9:33-4:42
                9:33AM- Court in session without jury. Judge Sannes hears from
                counsel on the Court's proposed curative instruction. 9:42AM-
                Court in recess. 9:45AM- Court back in session with jury.
                Defendant Mauro resumes testifying. 10:45AM- Plaintiff calls

                                    -2-
   Case 5:16-cv-00622-BKS-ML Document 163-1
                                      159-5 Filed 08/13/19
                                                  07/26/19 Page 3 of 16



                Kenneth McFadden. 11:17AM- Court in recess for morning
                break. 11:36AM- Court back in session without jury.
                Housekeeping issues discussed with counsel. 11:44AM- Jury
                brought in. Witness McFadden continues to testify. 12:21PM-
                Plaintiff rests. Court in recess for lunch break. 1:26PM- Court
                back in session without jury. Judge Sannes discusses
                housekeeping issues with counsel. Defendants make partial Rule
                50(a) motion, plaintiff opposes the motion. Motion denied by the
                Court. 1:55PM- Court in recess. 2:00PM- Court back in session
                with jury. Defendants call Kelly Rosenthal. 2:18PM- Defendants
                call John Gunsalus. 2:50PM- Court in recess for afternoon
                break. Judge Sannes hears from counsel on the Court's revised
                proposed curative instruction and discusses housekeeping issues.
                3:22PM- Jury brought in. Judge Sannes gives curative
                instruction to jury. Attorney Lichtmacher notes his objection for
                the record. 3:24PM- Defendants call Ahmad Mims. 4:12PM-
                Defendants call Michael Hard. 4:26PM- Defendants recall
                Defendant Quonce for rebuttal. 4:34PM- Jury excused until
                6/19/2019 at 10:30AM. Court discusses housekeeping issues
                with counsel. 4:42PM- Court in recess
                Travel FROM COURT                               20 minutes.

June 17, 2019   Travel to COURT                                      20 minutes
                Trial                                                9:30-5:26
                 9:30AM- Court in session without jury. Judge Sannes addresses the
                motions filed over the weekend and makes various rulings. Dkt. No. 134 is
                denied. 9:57AM- Court in recess. 10:01AM- Court back in session with
                jury. Plaintiff Johnson resumes testifying. 11:09AM-Jury excused for
                morning break. Judge Sannes discusses housekeeping issues with counsel.
                11:11AM- Court in recess. 11:30AM- Court back in session. Plaintiff
                Johnson continues to testify. 12:26PM- Jury excused for lunch break.
                Judge Sannes hears from counsel on housekeeping issues. 12:33PM- Court
                in recess. 1:35PM- Court back in session without jury. Housekeeping
                issues discussed. 1:37PM- Jury brought in. Plaintiff Johnson continues to
                testify. 2:40PM- Court in recess for afternoon break. 2:58PM- Court back
                in session with jury. Plaintiff Johnson resumes testifying. 3:12PM- Plaintiff
                calls Defendant Joseph Mauro. 4:24PM- Court in recess. 4:31PM- Court
                back in session with jury. Defendant Mauro resumes testifying.
                5:20PM-Jury excused until 6/18/2019 at 9:30AM. 5:26PM- Court in recess


                                         -3-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 4 of 16



                 Travel FROM COURT                                   20 minutes

June 16, 2019    Sunday in Syracuse-response to their newest         11:00-2:00
                 MOTION and PREP for EJ and Mauro’s                  3:30-7:40
                 Testimony (motion 1 hr-prep the difference)

June 15, 2019    Read their latest MOTION and
                 discussed with co counsel                           11:27pm-12:10 am
                 Prep for      Mauro                                 10:00-1:15
                 Mims Prep for CE                                    3:30-6:30
                 Prep Review trial notes                             9:00-10:40

June 14, 2019    Drive to Ct & set up                                8:34-9:20
                 TRIAL                                                    9:30-5:11
                 Defendant Lashomb continues to testify.
                 Defendants call Ralph Bowering out of order due to a scheduling conflict.
                 Judge Sannes discusses housekeeping issues with counsel. Plaintiff's
                 counsel informs the Court of a potential juror issue. Defendants' counsel
                 doesn't have any concerns about the potential issue. Jury brought in.
                 Plaintiff calls Michael Henry. 2:11PM- Court back in session with jury.
                 Plaintiff calls Mario Franco. 3:12PM- Jury excused for afternoon break.
                 3:17PM- Court in recess. 3:28PM- Court back in session with jury.
                 Witness Franco continues to testify. 3:58PM- Court in recess. 4:09PM-
                 Court back in session with jury. Plaintiff calls Plaintiff Elijah Johnson.
                 5:02PM- Jury excused until 6/17/2019 at 9:30AM. Judge Sannes discusses
                 housekeeping issues with counsel. 5:11PM- Court in recess.
                 Travel FROM COURT                                   20 minutes

June 13, 2019           Prep                                         2am until 6:30 am
                 Travel to COURT                                     20 minutes
                        Trial                                        9:01-5:02
                        Judge Sannes denies Plaintiff's request to introduce
                        testimony of Patrick Johnson from the criminal trial
                        transcript. Court hears from counsel on Plaintiff's
                        objections to some of Defendants' exhibits and makes
                        various rulings. 9:33AM- Court in recess. 9:47AM- Court
                        back in session with jury. Patrick Johnson resumes
                        testifying. 10:36AM- Court in recess for morning break.
                        10:52AM- Court in session with jury present. 10:56AM-
                        Plaintiff calls Defendant Gordon Quonce. 12:09PM- Jury
                        excused for lunch break. Judge Sannes hears from counsel

                                         -4-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 5 of 16



                      on housekeeping issues. 12:25PM- Court in recess.
                      1:34PM- Court back in session with jury present.
                      Defendant Quonce resumes testifying. 2:48PM- Court in
                      recess for afternoon break. 3:03PM- Court back with jury
                      present. Defendant Quonce continues to testify. 3:45PM-
                      Plaintiff calls Defendant William Lashomb. 4:57PM- Jury
                      excused until 6/14/2019 at 9:30AM. Judge Sannes hears
                      from counsel on housekeeping issues. 5:02PM- Court in
                      recess. (Court Reporter Jodi Hibbard) (rjb, ) (Entered:
                      06/13/2019)
                 Travel FROM COURT                           20 minutes

June 12, 2019    Travel to                                            20 minutes
                 TRIAL                                                   10:19-5:21
                 10:19AM- Court is in session. Counsel have no objections to the Court's
                 statement of the case to be read to the jury. Judge Sannes discusses
                 housekeeping issues with counsel. 11:27AM- Court in recess. 11:34- Court
                 back in session. Jury panel is present. Judge Sannes makes introductory
                 remarks and the jury panel is placed under oath. Twenty three jurors are
                 seated in the jury box. Judge Sannes and Attorneys Lichtmacher and
                 DeJoseph conduct voir dire. 1:05PM - Court takes brief recess. 1:24PM -
                 Court back in session. Two jurors were excused by the Court and two
                 jurors were excused for cause. Plaintiff's attorney exercises six peremptory
                 challenges and Defendants' counsel exercises five peremptory challenges.
                 Eight jurors are selected and they are satisfactory to counsel except for
                 Plaintiff's objections noted at sidebar. Jury is drawn and sworn in by the
                 Clerk. 1:43PM- Court in recess for lunch break. 3:03PM- Court back in
                 session. Judge Sannes gives preliminary instructions. 3:20PM - Attorneys
                 Lichtmacher and Powers make opening statements. 4:37PM- Plaintiff calls
                 Patrick Johnson. 5:10PM- Jury excused until 6/13/2019 at 9:30AM. Judge
                 Sannes hears from counsel on housekeeping issues. 5:21PM- Court in
                 recess
                 Travel FROM COURT                                    20 minutes

June 11, 2019    CORRESPONDENCE to the Court with my objections to
                 Their exhibits                          9:35-11:26

June 11, 2019    PREP Read their documents-listed missing and
                 Objectionable exhibits                       5:30-7:30

June 10, 2019    Prep Draft Opening                                   7:00-8:05
                 Prep Draft EJ’s DE                                   10:10-11:30

                                          -5-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 6 of 16



                 EJ on the PHONE                                10 min
                 Prep Rioting issue                             1:30-4:10
                 Prep PJ’s DE                                   4:30-6:00
                 Prep McFadden                                  6:00-7:30
                 Prep Opening                                   8:45-10:50

June 9, 2019     Drove to Syr-                                 9:30-3:30
                 Prep met with EJ                               4:05-5:15
                 Prep Sherry and I worked on
                 Quonce and LaShomb                            9:00-10:50
                 Prep Work on opening                          11:30-12:00
                 Prep LaShomb cont’d       Just me             12:00–1:30

June 6, 2019     prep EJ on the phone                           11:36-11:47
                 Prep CE work cont’d EJ on phone                2:09-3:00
                 Prep Quonce cont’d                             3:46-5:10

June 4, 2019     Prep Quonce                                    11:56-1:45

June 3, 2019     Prep LaShomb                                   2:55-5:32
                 Prep Mauro and Quonce CE prep                  10:45-1:32
                 Reviewing Ct’s D & O on in limine              45 minutes

June 2, 2019     McFadden PREPfrom Dep DE                       12:51 (am)-1:29
                 Meds reviewed                                  8:30-12:30 (am)
                 Meds reviewed                                  4:00-8:00
                 Prep Mauro’s testimony                         2:55-4;00
                 Prep PJ’s Testimony                            1:52-2:02
                 Meds Reviewed

June 1, 2019     McFadden DE                                    12:11-1:12 (am)
                 McFadden DE cont’d                             4:55-5:42
                 Cont’d                                         5:53-6:38

May 31, 2019     emailed addresses to adv                       1:20-1:53
                 Prep Called PJ
                 Prep Called Franco
                 Prep Called McFadden LM

May 30, 2019     Prep Reviewing the notes taken from W interviews
                 While waiting for the plane at Syr Airport     9:15-9:55

May 29, 2019     Travel to ct                                   20 minutes
                 Last conference      Conference                9:40-12:10    * See TEXT Minute Entry dated
                                                                              5/29/2019 indicating conference
                                                                              went from 10:05 am- 11:29 am
                                       -6-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 7 of 16



                 SETTLEMENT DISCUSSED OFF THE RECORD
                 Travel from ct                    20 minutes
                 sending JPegs to adv              4:00-4:14

                 Reviewing EJ's NOC                              5:27-6:30

May 28, 2019     Prep Met with EJ then Mario (PM)                8:25-10:30 PM
                 prep for final pre tr conference                5:30-7:10
                 Prep WORK ON MY OPENING                         1.5 HOUR
                 LaShomb CE drafted                              10:05-12:26
                 General Trial Prep                              2:00-3:45
                 -reading disc

May 27, 2019     Prep Henry-read and prep                        8:47-9:26
                 Prep Dep and DE Henry                           10:55-1:39
                 Prep Cont’d                                     3:10-3:35
                 Prep Lahomb CE                                  4:00-5:38

May 26, 2019     Prep PJ’s DE                                    7:45-10:15
                 Prep Read Franco’s dep and heard CRB            9:30-10:55
                 Prep PJ DE                                      11:00-1:05
                 Prep Met with Jessica Svoboda                   1:10-2:40
                 Prep Cont’d PJ Dep                              3:00-6:24

May 25, 2019     Prep Review Tr Exhibits                         3:00-3:23

May 24, 2019     JAFONTE CANCELS
                 Prep Review McFadden testimony notes for trial 1:13-2:50

                 Trial Prep
                 Reviewed all 3587 pages of their discovery rec’d 3:30-11:20

May 23, 2019     Calls to Jafonte-Mario-McFadden and organize
                 Prep All the criminal documents related
                 to the case                                  6:30pm -12:30 am

May 22, 2019     FLY TO SYR          TRAVEL                      3 hours

May 21, 2019     Letter to the Ct Re: Mims                       10 minutes

May 20, 2019     Phone with adv                                  2:58-3:04
                 Email to adv re Mims address and will give AZ’s 5:20-5:43

May 19, 2019     Responding to in limine and filed               1:26-2:49

                                        -7-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 8 of 16




May 18, 2019     Authorizations sent to Plaintiff                     3:00-3:12
                 Prep Maruo CE                                        3:30-7:12

May 17, 2019     Motions In Limine                                    10:25-6:12

May 15, 2019     Prep Mauro CE                                        12:20-2:48

May 14, 2019     Email to ad                                          12:35-12:39

May 13, 2019     Trial Prep                                           10:10-12:06

May 13, 2019     Letter to the Court SUGGESTED BRIEF SUMMARY
                 OF THE CASE                             20 mins * See Dkt. No. 92
                 Pretrial submissions                    11:14-12:30
                                                         1:11-1:25 * no narrative for these entries, and if
                                                                    they are associated with the previous
                                                         5:13-5:55 entry, it is vague.
                                                         6:00-6:22

May 12, 2019     Jury Instructions                                    12:50-1:10

May 11, 2019     Jury Instructions                                    3 hours
                 Jt Stip                                              8:33-9:40

May 9, 2019      Pre trial submissions worked on                      2:05-2:15
                                                                      3:08-4:30

May 3, 2019      Joint Pre trial papers                               2:08-2:30
                                                                      3:05-3:11
                                                                      3:17-3:19
May 2, 2019      Prep Review testimony with P                         3:37-3:44

April 29, 2019   Pre trial submissions                                11:30-1:27
                                                                      1:50-3:10 * mo narrative for these entries, but if
                                                                      4:30-5:04 they  are associated with the previous
                                                                                 entry it is vague.


April 28, 2019   Pre Tr Stip                                          3:20-5:24

March 25, 2019   Prep Franco testimony with CRB tapes         2:01(am)-3:05(am)
                 Prep Franco cont’d                                 11:47-12:30

March 21, 2019   Email from adv with AZ’s                             10:28-10:38
                 Email from adv with several attachments              5:26-5:41


                                          -8-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 9 of 16



December 5, 2018    Letter to the Court-we need no disc for Mims    11:10-11:35

November 16, 2018 Call to ATTORNEY                                  12:29-1:14
                  Prep Research Impeaching Mims                     2 HOURS
                  608(b)

November 15, 2018 Letter to the Court re Mims Discovery             1:55-2:10
                  Phone with ATT XXXX                               3:28-4:35
                  Prep Research impeachment on veracity             3:55-6:50

November 10, 2018 Pretrial prep                                     3:29-4:53

November 7, 2018    Prep Call to P                                  2:46-2:53

October 19, 2018    prep for and Phone conference with DJ           1:50-2:09
                           Prep MAKING CALLS                        2:09-3:25
                           Called EJ-wrong #
                           Called Patrick Johnson
                           Confirmed
                           Called Michael Henry Confirmed
                           Called Mario Franco LM
                           Called Kenny McFadden LM
                    Prep REVIEWED DOCS 1-445                        2 hours

September 28, 2018 Reading and responding to Ds’ Adjourn trial
                   Req                                              11:01-12:30
                   Cont’d after lunch                               1:15-3:07

September 26, 2018 Conference & prep re D’s req adjournment         9:45-10:22

September 24, 2018 Getting Rural Metro records                      10:51-11:26
                   Read Response-call adv re Req Adjourn            3:28-4:50

September 21, 2018 Letter from adv read and Opposed-they want an adjournment
                   For an allegedly sick witness without disclosing who that W is
                                                                     4:45-5:14
September 13, 2018 Letter to inv                                     1:40-1:58

September 12, 2018 Prep P Johnson DE                                4:20-7:04     2h, 44 m

                                                                    (30 min break) -30 min = 2h 14 min

September 11, 2018 Prep DE PJ                                       11:45-1:10

September 2, 2018   Prep Strategy-and closing                       11:55-4:10

                                           -9-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 10 of 16



                    Reading and analyzing the SJ Decision for
                    summary of facts                             7:55-9:05 (am-          * duplicative of 4/11/18 time
                                                                                         entry
                                                                 Home)

September 1, 2018   prep Reading P Johnson’s Dep and
                    Crim Tr Testimony
                    Preparing DE                                 3:05-5:23

August 27, 2018     Trial Prep=EJ’s DE                           11:15-11:40
                    Cont’d                                       1:08-1:25
                                                                 1:40-2:10 * no narrative entry associated with
                                                                                 this time

August 17, 2018     Email for the Justice Center video           9:35-9:39
                                                                 2:35-2:50        * no narrative entry associated with
                                                                                  this time

June 19, 2018       Called Elijah—told him the trial date        11:48-11:58
                    Discussed Motions in Limine with Shelly

May 7, 2018         Telephone conference DJ and prep             10:40-11:20
                    Calls re schedule of trial                   40 minutes

April 11, 2018      Read Ct’s rulings on SJ                      45 minutes

December 9, 2017    Trial prep -notes re SJ                      5:55-6:17

November 30, 2017 Prep for PJ                                    8:30-9:20
                  Travel to corp counsel                         20 min           *Mr. Lichtmacher attended this EBT
                                                                                  via teleconference, thus travel time
                  Patrick Johnson’s Dep                          10:00-12:37      should not be factored in.

                  Travel from corp counsel                       20 min

November 20, 2017 Filing opp to partial SJ                       45 min

November 19, 2017 Reviewing opp to SJ                            2 hours

November 16, 2017 email to adv re Jafonte and Henry CRB          6:17-6:22

November 10, 2017 SJ Defense                                     11:10-12:40
                  SJ Defense                                     1:10-5:43
                  email addresses and telephone numbers of witnesses

November 3, 2017    SJ Response                                  4:15-6:20

November 2, 2017    SJ motion responses                          12:20-12:35
                    Email to adv                                 2:32-2:43

                                              -10-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 11 of 16



                    Re addresses and documents                    6:13-6:18

November 2, 2017    November 1, 2017     Calls for EJ             2:22-2:29
                                                                  2:32-2:42
                    Motion prep                                   4:55-5:24

November 1, 2017    Motion by D’s reviewed and discussed
                    Internally                                    3 hours

October 30, 2017    Correspondence                                1:15-1:21

October 13, 2017    Correspondence response to req to amend       1:52-2:07      * reference to Monell claim as well as
                                                                                 claims against defendants later
                    email and responses-reviewed stip-reviewed                   stipulated out (See Dkt. Nos. 52-53).

                    Proposals to drop claims                      2:10-2:53

October 10, 2017    W lists and Exh lists reviewed                 10:27-11:40
                    Call to adv                                    2:01-2:19
                    Correspondence to the Ct re Justice Centr tape 10 mins

October 7, 2017     PREP EJ DE                                    2:56-3:21
                    PREP EJ DE cont’d                             3:49-4:35

October 5, 2017     email wanting me to withdraw D’s w E                            * in addition to being vague, this
                                                                                    entry relates to unsuccessful
                    Checking their E                              3:17-3:40         claims that were discontinued by
                                                                                    stipulation (See Dkt. Nos. 52-53).

September 28, 2017 Gonsalus Dep                                   1 hour           * Defendant Gunsalus was
                                                                                   discontinued by stipulation on
                                                                                   10/10/17 (See Dkt. Nos. 52-53)
                                                                                   and did not witness the use of
September 27, 2017 PREP Gansalus dep                              1.5 hours        force against Plaintiff.


September 24, 2017 Prep Michael Henry                             7:14-8:45

September 22, 2017 emails from adv                                4:29-4:32

September 20, 2017 emails back and forth re dates and a stip      8:41-8:56

September 19, 2017 Email from adv re stips                        3:57-4:07      * relates to
                                                                                 discontinued/unsuccessful claims
                                                                                 (See Skt. Nos. 52-53).

September 14, 2017 email from adv-re deps                         9:00-9:20

September 7, 2017   Prep for and Telephone Conference             3:00-4:05

August 31, 2017     Conference                                    2:59-3:13
                    Phone with adv                                3:13-3:20



                                          -11-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 12 of 16



August 23, 2017   Prep with P                                     1:07-1:30

August 17, 2017   Adv on the phone                                8:49-9:08

August 16, 2017   Adv email suggesting dates saying we have
                  Henry CRB                                       9:01-9:15
                        Looking for Henry CRB

August 14, 2017   Adv email req dates                            10:35-10:45
                  Reviewed proposed letter to the court from adv 1:10-1:17

August 12, 2017   Received and reviewed Justice Ctr meds          30 MINUTES
                  Sent emails with meds and as to Gonsalus’ dep   10 minutes
                  to both advs
                  P on the phone                                  1:26-2:23
                  Burn Mike Henry CD’s for Elijah and Henry       10 minutes
                  Put in letter for EJ                            5 minutes
                  PREP Mike Henry tape listened to                2:23-2:29

August 7, 2017    PREP Mike Henry on the phone-all PULLED OUT
                  of the car                                5:43-5:50

August 2, 2017    email from D’s alleging they attached
                  Henry CRB                                       3:43-3:55

July 27, 2017     Prep Henry Dep                                  7:30-8:45
                  Travel to Corp Counsel                          9:30-9:40 Minutes
                  Henry Dep                                       9:55-11:07
                  Travel from corp counsel                        20 min
                  Travel to Jamesville for Fagen dep              1:05-1:30
                  Processed into jail                             1:30-1:48
                  Fagen dep in Jamesville                         1:48-3:28
                  Travel back to Hotel                            25 minutes

July 26, 2017     PREP McFadden dep                               7:30-8:00
                  TRAVEL                                          12:30-12:55
                  McFadden Dep                                    12:57-2:55
                  Franco Dep                                      3:15-4:51
                  TRAVEL                                          5:10-5:35

July 25, 2017     Prep for deps Mims Lashmb Quonce                8:10-9:30
                  Travel to corp counsel                          9:30-9:55
                  At corp counsel prep                            10:15-10:20
                  Mims Dep                                        10:20-11:14

                                        -12-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 13 of 16



                  LaShomb Dep                                  1:00-2:29
                  Quonce Dep                                   2:31-3:31
                  Converse with adv                            3:31-3:40
                  TRAVEL BACK FROM CORP COUNSEL                20 min
                  Prep for Franco Dep                          7:42-8:08
                                                                              * time allocated for Plaintiff's deposition
                                                                              is accounted for below; reference to PJ
July 24, 2017     EJ’s dep and prep for Mario and PJ           5:05-9:10      is vague- if it refers to Patrick Johnson,
                                                                              he was not served with a notice or
                  Travel                                       20 min         deposed until November 30, 2017

                  EJ Dep                                       9:30-12:40
                                                                          * Defendant Hard was discontinued by
                  MJ Hard Dep                                  1 hour     stipulation on 10/10/17 (See Dkt. Nos.
                  Mauro Dep                                    1.5 hours 52-53)   and did not witness the use of
                                                                          force against Plaintiff.
                  Travel                                       20 min

July 23, 2017     email to adv re deps in detail               10:13-10:23

July 22, 2017     Review docs given Monday-Quonce Mauro EJ
                  Call to EJ                                   10:30-1:00
                  Organizing docs for deps                     4:30-6:05
                  Met w P                                      7:15-9:53

July 21, 2017     Prep Listening to EJ’s audio recording CRB   9:10pm-11:10 pm

July 18, 2017     Email from adv re Fagan                      4:03-4:08

July 17, 2017     Adv promising to send photos                 2:06-2:11
                  Email could not open their attachments       2:36-2:45
                  Email-they have computer problems            2:51-2:56

July 11, 2017     Email from adv                               8:47-8:52
                  Email from adv                               9:20-9:23
                  Email to adv with all the addresses          10:23-10:47
                  Email to adv                                 12:22-12:25

July 7, 2017      email from adv                               9:52-9:57

July 3, 2017      McFadden on the phone-go over testimony
                  And when he gave it-read his crim            12:55-1:54
                  Drafting authorizations me and for D’s       4:05-4:48
                  Letter to adv with authorization
                  Letters for meds                             5:23-5:33
                  Onondaga County Justice Center
                  Rural Metro Ambulance

June 29, 2017     Calls to P and to adv re scheduling          3:05-4:08


                                           -13-
     Case 5:16-cv-00622-BKS-ML Document 163-1
                                        159-5 Filed 08/13/19
                                                    07/26/19 Page 14 of 16



June 28, 2017            Call to P LM and emailed Patrick Johnson                    11:02-11:11

June 27, 2017            Email from adv                                              8:38-8:43

June 24, 2017            Call to Plaintiff, adv, Michael Henry looking up 3:05-4:08
                         Rural Metro

June 22, 2017            Setting the schedules for both cases with adv               1:08-1:23       * "both cases" seems to refer to Mr.
                                                                                                     Franco's pending litigation
                         Call to P                                                   1:32-1:40
                         Call to Jafonte Johnson and email to adv                    1:49-2:11
                         Call to Michael Henry-LM
                         Texted Fagan                                                2:25-2:38

May 8, 2017              MJ Telephone conference & prep                              2:20-3:25

January 20, 2017         emails from adv                                             3:04-3:09
                                                                                     3:59-4:04

January 9, 2017          Email from adv about case management plan                   9:52-9:57

January 5, 2017          email from Adv                                              2:08-2:13
                                                                                                   * Docket does not reflect any
January 4, 2017          telephone MJ Baxter conf                                    3:00-3:25     telephone conference on this date


January 3, 2017          email to Adv                                                4:40-4:45

January 3, 2017          emails from and to Adv                                      4:33-4:38
January 3, 2017          email from Adv                                              4:20-4:25
January 3, 2017          email from Adv                                              4:16-4:20
January 3, 2017          email to Adv                                                9:36-9:41
January 3, 2017          email from Adv                                              8:50-8:55

                                                                                                   * given the ostensible content of the
                                                                                                   email (below), this time seems
December 29, 2016 email to adv                                                       5:45-6:12     excessive.
We received the Elijah Johnson CD's today of his criminal trial, but are completely blank. Please send again.

You can upload to a google drive or dropbox at

f.lichtmacher.PC@gmail.com

thank you

fred lichtmacher

December 22, 2016 Prep Reviewing notes from Syracuse interviews-
                  Preparing for trial                            9:35-10:29

                                                     -14-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 15 of 16



                    Call and email to Patrick Johnson
                    Call to Elijah-and a text LM

December 18, 2016 Trial prep W prep                                 11:19-11:35

December 17, 2016 prep IN SYR                                       6:00-6:52
                  Met with Patrick Johnson                          6:52-7:20
                  Patrick Johnson interviewed

December 16, 2016 IN SYR-call to P                                  5:37-5:40

December 11, 2016 Letter to Dr                                      7:36-7:56
                  Meeting with Dr to asses                          5:00-6:00

December 7, 2016    Letter with Notice of Deposition                4:00-4:28

December 6, 2016    McFadden from Dep DE                            12:51 (am)-1:29
                    Conference and prep                             2:30-3:30
                    Responses to D’s Req                            2.5 hours * See entries related to discovery
                                                                               responses on Dkt. 159-12, with time
                    Correspondence                                  1:15-1:20 break down on Monell/individual
                    Drafted Supp Req                                1:20-1:40 discovery responses.
                    Email from adv for AZ’s & response
                    And adv again                                   11:01-11:15

November 17, 2016   Speak with CRB Re: EJ                           2:50-3:05

November 11, 2016   Reviewing Proposed Order                        12:44-12:47        * docket activity at this time makes
                                                                                       it unclear what this entry refers to.


October 3, 2016     Drafted and filed amended complaint             45 minutes

October 2, 2016     Reviewed their Disc Req and began Resp          90 minutes      * relates in part to
                                                                                    unsuccessful/discontinued claims


September 20, 2016 now we can subpoena the CRB directly–DONE 1 hour
                   Call to CRB discussion about subpoenas and
                   Results of the Inv

September 1, 2016   Initial Conference                              20 minutes
                    Reviewed their Initial Disclosures              30 minutes

August 18, 2016     Initial Disclosures and Initial Req completed
                    and mailed                                      5:20-6:33

June 24, 2016       Call to adv,—LM-we have several GO’s to fill out 3:07-3:11


                                            -15-
    Case 5:16-cv-00622-BKS-ML Document 163-1
                                       159-5 Filed 08/13/19
                                                   07/26/19 Page 16 of 16



May 30, 2016      Drafted complaint, calls to Plaintiff and crim attorney
                  For facts and documents-reviewed docs for Disc         5 hours
                  (50/50 draft comp and disc

May 23, 2016      Drafting comp-P on the phone                          5:45-6:53

April 20, 2015    Discussed the verdict with the crim attorney,         1 .5 hours

August 2, 2014    Discussions with crim attorney-req paperwork          1.5 hours

August 1, 2014    Met with EJ and discussed what just happened to him
                  Retained                                           3 hours




                                          -16-
